IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00115-CR
 
Robert R. Aguilar, Jr.,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 54th District Court
McLennan County, Texas
Trial Court No. 2005-584-C
 

MEMORANDUM  Opinion





 
          Roberto Ramos Aguilar, Jr. filed a
“Motion to Dismiss Appeal.”  Aguilar personally signed the motion.  See Tex. R. App. P. 42.2(a).
          We have not issued an opinion in this
case and the Clerk has sent a duplicate copy of the motion to the trial court
clerk.  See id.
          This appeal is dismissed.  See id.
 
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Appeal
Dismissed
Opinion
delivered and filed October 4, 2006
[CRPM]


font-size:14.0pt;font-family:"Palatino","serif"'>Brazos County, Texas
Trial Court No. 10-003351-CV-272
 
 

MEMORANDUM  Opinion

 
            The appellant in each of
these two cases has appealed the respective trial court’s order allowing
Appellee to take their presuit depositions pursuant to Rule of Civil Procedure
202.  Appellants also sought mandamus relief from the trial court orders in
separate but practically identical original proceedings, and today we have
denied mandamus relief in the original proceedings.
            “Presuit deposition orders
are appealable only if sought from someone against whom suit is not
anticipated.”  In re Jorden, 249 S.W.3d 416, 419 (Tex. 2008).  That is,
if the order allows the presuit deposition of a person against whom suit is contemplated,
the order is interlocutory and there is no appellate jurisdiction.  Thomas
v. Fitzgerald, 166 S.W.3d 746, 747-48 (Tex. App.—Waco 2005, no pet.).  
            In the trial courts and in
the original proceedings, Appellee has taken the position that she is investigating
potential claims against not only her employer, but also against the
Appellants.  Because Appellee contemplates or anticipates a possible suit
against Appellants, the trial courts’ orders are interlocutory, and these
appeals are dismissed for lack of jurisdiction.
 
REX
D. DAVIS
Justice
 
Before Chief
Justice Gray,
            Justice
Davis, and 
Justice
Scoggins
Appeals
dismissed
Opinion
delivered and filed July 20, 2011
[CV06]